DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 22 July 2020 has been fully considered by the examiner. A signed copy is attached.
Acknowledgement is made of the preliminary amendment to the claims, specification and abstract filed on 22 July 2020, and the application is being examined on the basis of the amended disclosure.
Claims 1-20 are pending. 
Claims 2, 3, 5, 13 and 16-19 are objected to for containing allowable subject matter but being in dependent form dependent upon a rejected independent claim.
Claims 1, 4, 6-12, 14-15, and 20 are rejected, grounds follow.


Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/EP2019/051328 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner Initiated Interview

Examiner notes for the record that an interview and several follow-up telephonic conversations was conducted by Examiner with Atty. Justin Durelli on behalf of the Applicant; for the purpose of reaching an agreement on an examiner’s amendment that would place the application in condition for allowance. An agreement was unable to be reached. Please see the attached interview summary for more details.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a product claim to a software program per se that does not also contain at least one structural limitation (such as a “means plus function” limitation). A product must have a physical or tangible form in order to fall within one of the four statutory categories. Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. See MPEP 2106.03.I (citing Digitech, 758 F.3d at 1348, 1350; and Microsoft Corp. v. AT&T Corp., 550 US 437, 449).

In the interest of compact prosecution, Examiner notes that incorporation of dependent Claim 15 (embodying claim 14 in a non-transitory computer readable medium) would overcome this rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al., US 5,559,415 (hereafter GREGORY) in view of Lee et al., US Pg-Pub 2016/0352250 (hereater LEE).

Regarding Claim 1, GREGORY teaches:
A control system (see e.g. fig. 1) for controlling parallel operating devices (motor A and Motor B connected in parallel to common motor shaft 42, see col. 2 lines 40-42) configured to drive an operating quantity (e.g. Torque, see fig. 1, “T” and col. 2 46-55”) towards a target value, (see e.g. col. 3, lines 59-60, at least motor torque command and position signal).
the control equipment comprising controllers for controlling the devices (see fig. 1, PI controllers 12 and 20, col. 2 lines 47-55 e.g. “redundancy B includes a Proportional and Integral (PI) controller 12…” “Redundancy A has … PI controller 20”)
so that each controller is configured to control one of the devices (see fig. 1, and col. 2 lines 47-55 e.g. “(PI) controller 12 … provides a motor command B to motor B and … The output of PI controller 20 is motor command A which is applied to motor A”)
at least partly based on a device-specific integral term maintained by the controller under consideration (see col. 3 lines 20-27; each controller has its own Ki term maintained by the PI controller for each respective motor.)
and relating to a time integral (col. 3 line 22 “Ki is the integral gain”) of a device-specific error signal available to the controller (see fig. 1, e.g. “Torque Error Command A”, “Torque Error Command B”) and indicative of a deviation of the operating quantity from the target value, (i.e. error in desired torque.)
wherein the control system further comprises a stabilizing system (fig. 1, Compensator 10, see col. 1. lines 61-col. 2 line 5 “an integration compensator which … provide[s] a correction signal”)
for computing, for each of the controllers, an arithmetic [value] (differentiation and summing, see col. 2 lines 56-66) of (i) the device-specific integral term maintained by the controller under consideration (col 2. line 60 “Differentiation 22 differentiates motor command A” nb. GREGORY contemplates that the proportional gain may be 0 (see col. 3, lines 40-45) where motor command A and B would thereby be the integral terms only.)
and (ii) one or more of the device-specific integral terms maintained by other ones of the controllers, (col. 2, line 61 “Differentiator 26 differentiates motor command signal B”)
and for correcting the device- specific integral term maintained by the controller under consideration towards the computed arithmetic [value]. (Col. 2 line 63-64 “Summing junction 30 subtracts signal 24 from signal 28 and provides offset correction 16”)
GREGORY differs from the claimed invention in that:
GREGORY does not clearly teach that the compensator calculates an arithmetic average of the device-specific terms. (GREGORY calculates an offset of a differentiation.)

However, LEE teaches a parallel control system (see e.g. fig. 2 depicting a plurality of slave controllers operating inverters in parallel) for multiple controllers of a shared control plant (fig. 2, parallel inverters 230) where the errors are arithmetically averaged by the compensation subsystem ([0057] “The input adder 410 finds the difference between the average value information of inverter output currents which is part of information sent from the master controller 210 to the slave controller 220, and the inverter output current value information which is part of information sent from the slave controller 220 to the master controller 210.” ) in order to maximize the efficiency of the multiple parallel control systems. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”) 


LEE and GREGORY are analogous art because they are from the same field of endeavor as the claimed invention of PI control of parallel devices and contain overlapping functional and structural features. each contains parallel controllers for 


One of ordinary skill in the art before the effective filing date of the invention could have modified the system of GREGORY with the teaching of combining multiple input variables in a PI compensation subroutine by calculating an arithmetic average as suggested by LEE.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to maximize the efficiency of the multiple parallel control systems as suggested by LEE. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”)




Regarding Claim 4, the combination of GREGORY and LEE teaches all of the limitations of parent claim 1,
GREGORY further teaches:
wherein the stabilizing system comprises a central device (see fig. 1, “Compensator 10”)
communicatively connected to each of the controllers, (see fig. 1 arrows from controllers 12 and 20 to Compensator 10, and fig. 3, showing input of motor commands A and B)
the central device comprising: - a receiver for receiving the device-specific integral terms, (i.e. fig. 3, inputs for motor commands A and B; nb. GREGORY contemplates that the proportional gain may be 0 (see col. 3, lines 40-45) where motor command A and B would thereby be the integral terms only.)
- an arithmetic section (see fig. 3, differentiators 22, 26, and summer 30) for computing the arithmetic average* of the device- specific integral terms (differentiation and summing, see col. 2 lines 56-66) and for correcting the device-specific integral terms towards the computed arithmetic average, (Col. 2 line 63-64 “Summing junction 30 subtracts signal 24 from signal 28 and provides offset correction 16”)
and - a transmitter for transmitting the corrected device-specific integral terms to the controllers. (see fig. 3, output of offset correction signal 16 from compensator 10).
(*Examiner notes for clarity of the record that LEE is relied upon in combination with GREGORY to teach the computation of an arithmetic average specifically; as opposed to the arithmetic summation of GREGORY alone.) 

Regarding Claim 6, the combination of GREGORY and LEE teaches all of the limitations of parent claim 1,
GREGORY further teaches:
wherein each of the controllers is a proportional and integrative "PI" controller or a proportional-integrative-derivative "PID" controller. (see fig. 1, PI controllers 12 and 20, col. 2 lines 47-55 e.g. “redundancy B includes a Proportional and Integral (PI) controller 12…” “Redundancy A has … PI controller 20”)

Regarding Claim 7, the combination of GREGORY and LEE teaches all of the limitations of parent claim 1, 
GREGORY further teaches:
A device-system comprising: - parallel operating devices for driving an operating quantity towards a target value, (motor A and Motor B connected in parallel to common motor shaft 42, see col. 2 lines 40-42)
and - a control system according to claim 1 for controlling the parallel operating devices. (see e.g. fig. 1, particularly controllers 12, 20 and compensator 10 considered together as a system; and rejection of claim 1 supra.)
(Examiner notes for clarity of the record that LEE is relied upon in combination to teach certain limitations of the parent claim, see rejection of claim 1, supra.)

Regarding Claim 8, the combination of GREGORY and LEE teaches all of the limitations of parent claim 7, 
GREGORY further teaches:
wherein the parallel operating devices are mechanically coupled electric machines (col 2. lines 34-36 “a motor A and a motor B which are mechanically connected to a common shaft”)  whose rotational speeds have fixed relations with respect to each other, (the motors and controllers are identical redundant components, see col 5. lines 5-12 “Channel A and Channel B each provide, completely and independently, all control functions necessary to provide the desired torque on common shaft”) and the operating quantity (e.g. desired torque) has a fixed relation with the rotational speeds of the mechanically coupled electric machines. (nb. torque is the rotational equivalent of linear force. force applied by a rotating motor has a fixed (i.e. predefined) relation to rotational acceleration (and therefore speed) for a known gearing.)


Regarding Claim 10, GREGORY teaches:
A controller (see fig. 5, logical controller “Redundancy A”) for controlling a device (i.e. “Motor A”, fed “motor command A”) being one of parallel operating devices (motor A and Motor B connected in parallel to common motor shaft 42, see col. 2 lines 40-42) configured to drive an operating quantity (e.g. Torque, see fig. 1, “T” and col. 2 46-55”) towards a target value, (see e.g. col. 3, lines 59-60, at least motor torque command and position signal). the controller comprising 
a control section (fig. 5, section comprising at least averaging circuit 98 and PI controller 68) for controlling the device (averaging circuit 98, outputs motor command A to motor A) at least partly based on a device-specific integral term (i.e. “Ki/S” of PI controller 68) maintained by the control section (see col. 3 lines 20-27; each controller has its own Ki term maintained by a PI controller for each respective motor.) and relating to a time integral (col. 3 line 22 “Ki is the integral gain”) of a device-specific error signal  available to the controller (see fig. 5, e.g. Torque Error Command A1) and indicative of a deviation of the operating quantity from the target value, (i.e. error in desired torque.)
wherein the controller further comprises: - a receiver for receiving one or more of device-specific integral terms related to other ones of the parallel operating devices, (fig. 5, Redundancy A compensator, depicted as receiving output motor Command B from averaging circuit 97; nb. GREGORY contemplates that the proportional gain may be 0 (see col. 3, lines 40-45) where motor command A and B would thereby be the integral terms only.) 
and - an arithmetic section (see fig. 3, depicting the internals of the compensator subcircuits; including differentiators 22, 26 and summer 30) for computing an arithmetic [value] of (i) the received device-specific integral terms  (col. 2, line 61 “Differentiator 26 differentiates motor command signal B” nb. GREGORY contemplates that the proportional gain may be 0 (see col. 3, lines 40-45) where motor command A and B would thereby be the integral terms only.) and (ii) the device-specific integral term maintained by the control section, (col 2. line 60 “Differentiation 22 differentiates motor command A” ) 
and for correcting the device-specific integral term maintained by the control section towards the computed arithmetic [value]. (Col. 2 line 63-64 “Summing junction 30 subtracts signal 24 from signal 28 and provides offset correction 16”; see also fig. 5, output 99 from redundancy compensator A is fed to offset correction for torque error command A.)

GREGORY differs from the claimed invention in that:
GREGORY does not clearly teach that the compensator calculates an arithmetic average of the device-specific terms. (GREGORY calculates an offset of a differentiation.)

However, LEE teaches a parallel control system (see e.g. fig. 2 depicting a plurality of slave controllers operating inverters in parallel) for multiple controllers of a shared control plant (fig. 2, parallel inverters 230) where the errors are arithmetically averaged by the compensation subsystem ([0057] “The input adder 410 finds the difference between the average value information of inverter output currents which is part of information sent from the master controller 210 to the slave controller 220, and the inverter output current value information which is part of information sent from the slave controller 220 to the master controller 210.” ) in order to maximize the efficiency of the multiple parallel control systems. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”) 


LEE and GREGORY are analogous art because they are from the same field of endeavor as the claimed invention of PI control of parallel devices and contain overlapping functional and structural features. each contains parallel controllers for 


One of ordinary skill in the art before the effective filing date of the invention could have modified the system of GREGORY with the teaching of combining multiple input variables in a PI compensation subroutine by calculating an arithmetic average as suggested by LEE.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to maximize the efficiency of the multiple parallel control systems as suggested by LEE. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”)

Regarding Claim 11, the combination of GREGORY and LEE teaches all of the limitations of parent claim 10,
GREGORY further teaches:
wherein the controller comprises a transmitter for transmitting, (fig. 5 i.e. output from averaging circuit 98) to a data transfer channel, (fig. 5, i.e. logical output line from motor command 57 to redundancy B compensator) the device-specific integral term maintained by the control section. (see fig. 5, Motor Command A is also transmitted to redundancy B controller via channel to the redundancy B compensator. nb. GREGORY contemplates that the proportional )

Regarding Claim 12, GREGORY teaches:
A method for controlling parallel operating devices  (motor A and Motor B connected in parallel to common motor shaft 42, see col. 2 lines 40-42) configured to drive an operating quantity (e.g. Torque, see fig. 5, “T” and col. 2 46-55”) towards a target value, (see e.g. col. 3, lines 59-60, at least motor torque command and position signal)
the method comprising: - controlling each of the devices (see fig. 5, and e.g. col. 4, line 48-49 “Motor controller 55 accepts motor torque command 56 … to provide drive signal 57 to motor A” see also fig. 5, 77 motor command B) at least partly based on a device-specific integral term (i.e. “Ki/S” of PI controller 68); see col. 3 lines 20-27; each controller has its own Ki term maintained by a PI controller for each respective motor.) relating to a time integral (col. 3 line 22 “Ki is the integral gain”) of a device-specific error signal (see fig. 5, e.g. “Torque Error Command A1”, “Torque Error Command B1”)  indicative of a deviation of the operating quantity from the target value, (i.e. error in desired torque.)
wherein the method comprises the following actions for each (i.e. fig. 5, redundancy compensator A and redundancy compensator B) of the devices: - computing (see fig. 3, depicting the internals of the compensator subcircuits; including differentiators 22, 26 and summer 30) an arithmetic [value] of (i) the device-specific integral term related to the device under consideration (col 2. line 60 “Differentiation 22 differentiates motor command A” nb. GREGORY contemplates that the proportional gain may be 0 (see col. 3, lines 40-45) where motor command A and B would thereby be the integral terms only. ) and (ii) one or more of the device- specific integral terms related to other ones of the devices, (col. 2, line 61 “Differentiator 26 differentiates motor command signal B”) and - correcting the device-specific integral term related to the device under consideration towards the computed arithmetic average. (Col. 2 line 63-64 “Summing junction 30 subtracts signal 24 from signal 28 and provides offset correction 16”; see also fig. 5, output 99 from redundancy compensator A is fed to offset correction for torque error command A.)

GREGORY differs from the claimed invention in that:
GREGORY does not clearly teach that the compensator calculates an arithmetic average of the device-specific terms. (GREGORY calculates an offset of a differentiation.)
GREGORY does not clearly teach providing the output of the arithmetic computation of the second compensator to the second controller, only to the first controller.

However, LEE teaches a parallel control system (see e.g. fig. 2 depicting a plurality of slave controllers operating inverters in parallel) for multiple controllers of a shared control plant (fig. 2, parallel inverters 230) where the errors are arithmetically averaged by a compensation subsystem ([0057] “The input adder 410 finds the difference between the average value information of inverter output currents which is part of information sent from the master controller 210 to the slave controller 220, and the inverter output current value information which is part of information sent from the slave controller 220 to the master controller 210.” ) and the average is then provided to each controller for correction; (see [0064] “each of the slave controllers may control each of their corresponding inverters … corresponding to the corrected information”) in order to maximize the efficiency of the multiple parallel control systems. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”) 


LEE and GREGORY are analogous art because they are from the same field of endeavor as the claimed invention of PI control of parallel devices and contain overlapping functional and structural features. each contains parallel controllers for devices which are operated in parallel; further each has a compensation subsystem for compensating the error in the PI control for at least one of the parallel controllers.


One of ordinary skill in the art before the effective filing date of the invention could have modified the system of GREGORY with the teaching of combining multiple input variables in a PI compensation subroutine by calculating an arithmetic average as suggested by LEE.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to maximize the efficiency of the  as suggested by LEE. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”)



Regarding Claim 14, GREGORY teaches:
A computer program for stabilizing control of parallel operating devices (motor A and Motor B connected in parallel to common motor shaft 42, see col. 2 lines 40-42) configured to drive an operating quantity (e.g. Torque, see fig. 5, “T” and col. 2 46-55”) towards a target value, (see e.g. col. 3, lines 59-60, at least motor torque command and position signal).
each of the devices being controlled (see fig. 5, and e.g. col. 4, line 48-49 “Motor controller 55 accepts motor torque command 56 … to provide drive signal 57 to motor A” see also fig. 5, 77 motor command B) at least partly based on a device-specific integral term (i.e. “Ki/S” of PI controller 68); see col. 3 lines 20-27; each controller has its own Ki term maintained by a PI controller for each respective motor.) relating to a time integral (col. 3 line 22 “Ki is the integral gain”) of a device-specific error signal (see fig. 5, e.g. “Torque Error Command A1”, “Torque Error Command B1”) indicative of a deviation of the operating quantity from the target value, (i.e. error in desired torque.) 
wherein the computer program comprises computer executable instructions for controlling a programmable processing system to: - compute, (see fig. 3, depicting the internals of the compensator subcircuits;  for each of the devices, (i.e. fig. 5, redundancy compensator A and redundancy compensator B) an arithmetic [value] of (i) the device- specific integral term related to the device under consideration (col 2. line 60 “Differentiation 22 differentiates motor command A” nb. GREGORY contemplates that the proportional gain may be 0 (see col. 3, lines 40-45) where motor command A and B would thereby be the integral terms only. ) and (ii) one or more of the device-specific integral terms related to other ones of the devices, (col. 2, line 61 “Differentiator 26 differentiates motor command signal B”) 
and - correcting the device-specific integral term related to the device under consideration towards the computed arithmetic average. (Col. 2 line 63-64 “Summing junction 30 subtracts signal 24 from signal 28 and provides offset correction 16”; see also fig. 5, output 99 from redundancy compensator A is fed to offset correction for torque error command A.)

GREGORY differs from the claimed invention in that:
GREGORY does not clearly teach that the compensator calculates an arithmetic average of the device-specific terms. (GREGORY calculates an offset of a differentiation.)
GREGORY does not clearly teach providing the output of the arithmetic computation of the second compensator to the second controller.

However, LEE teaches a parallel control system (see e.g. fig. 2 depicting a plurality of slave controllers operating inverters in parallel) for multiple controllers of a shared (fig. 2, parallel inverters 230) where the errors are arithmetically averaged by a compensation subsystem ([0057] “The input adder 410 finds the difference between the average value information of inverter output currents which is part of information sent from the master controller 210 to the slave controller 220, and the inverter output current value information which is part of information sent from the slave controller 220 to the master controller 210.” ) and the average is then provided to each controller for correction; (see [0064] “each of the slave controllers may control each of their corresponding inverters … corresponding to the corrected information”) in order to maximize the efficiency of the multiple parallel control systems. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”) 


LEE and GREGORY are analogous art because they are from the same field of endeavor as the claimed invention of PI control of parallel devices and contain overlapping functional and structural features. each contains parallel controllers for devices which are operated in parallel; further each has a compensation subsystem for compensating the error in the PI control for at least one of the parallel controllers.


One of ordinary skill in the art before the effective filing date of the invention could have modified the system of GREGORY with the teaching of combining multiple input variables in a PI compensation subroutine by calculating an arithmetic average as suggested by LEE.

 as suggested by LEE. ([0065] balancing output currents through the aforementioned compensation … contributes to maximizing efficient use of output of the inverters connected in parallel.”)


Regarding Claim 20, the combination of GREGORY and LEE teaches all of the limitations of parent claim 4, 
GREGORY further teaches:
wherein each of the controllers is a proportional and integrative "PI" controller or a proportional-integrative-derivative "PID" controller. (see fig. 1, PI controllers 12 and 20, col. 2 lines 47-55 e.g. “redundancy B includes a Proportional and Integral (PI) controller 12…” “Redundancy A has … PI controller 20”)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREGORY in view of LEE, further in view of Becerra et al., US Pg-Pub 2019/0155255 (hereafter BECERRA)

Regarding Claim 15, the combination of GREGORY and LEE teaches all of the limitations of parent claim 14, 
the combination differs from the claimed invention in that:
neither reference clearly teaches encoding the computer program method of claim 14 on A non-volatile computer readable medium.

However, BECERRA teaches a motor controller (see e.g. fig. 3, and [0027]) where the controller software may be encoded on a non-volatile computer readable medium (see e.g. [0060] “memory may include, but is not limited to, a non-transitory computer-readable medium” ) in order to make it easier to reprogram motor controllers operated in parallel ([0054] “the methods and systems… may be implemented using computer programming… wherein the technical effect may include at least one of: …(d) reducing the time and effort required to reprogram one motor or a plurality of motors in parallel ).

BECERRA is analogous art because it is reasonably pertinent to the same problem confronted by the applicant of how to program motor controllers operated in parallel. 

One of ordinary skill in the art before the effective filing date of the invention could have encoded the controller implemented algorithms of the teachings of GREGORY onto a non-volatile computer readable medium. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to “reduce the time and effort required to reprogram one motor or a plurality of motors in parallel” as suggested by BECERRA ([0054])


9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREGORY, in view of LEE, further in view of Hatanaka, US Pg-Pub 2009/0244945 (hereafter HATANAKA).

Regarding Claim 9, the combination of GREGORY and LEE teaches all of the limitations of parent claim 7, 
the combination differs from the claimed invention in that
while LEE teachings PI control of power components (current inverters), neither reference clearly teaches: wherein the parallel operating devices are electric power converters supplying a common direct voltage link, and the operating quantity is direct voltage of the common direct voltage link. (emphasis added by examiner to emphasize differences from the teachings of LEE and GREGORY)

However, HATANAKA teaches a PI controller ( (see claim 4 and [0019] “output obtained by proportional-integral control (PI control)) which operates parallel operating devices which are electric power converters (see claim 4 and fig. 1 “Converter 1” and “Converter 2” “plurality of three phase converters… which are operated parallel to each other”) supplying a common direct voltage link (see fig. 1, output DC voltage, [0013] “13 is a voltage sensor for detecting an output DC voltage 13a”); where the controlled operating quantity is the direct voltage applied to the load on the common direct voltage link ([0016] “The two three-phase converters 1, 2 are controlled in such a manner that an input-side power factor equals 1 and the output DC voltage is kept constant.” ). 

HATANAKA is analogous art because it is from the same field of endeavor as the claimed invention of PI control of parallel devices and contain overlapping functional and structural features. each contains parallel controllers for devices which are operated in parallel; further each has a compensation subsystem for compensating the error in the PI control for at least one of the parallel controllers.

One of ordinary skill in the art before the effective filing date of the invention could have applied the teachings of the combination of GREGORY and LEE to the system of parallel direct voltage converters as taught by HATANAKA. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification because HATANAKA teaches that PI controllers may be used to regulate the output voltage of converters (see Claim 4) and GREGORY discloses a suitable PI controller algorithm (see col. 3 lines 18-30 and rejection of claim 1, supra.).


Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter: while GREGORY, LEE, BECERRA, and HATANAKA teach many of the elements of the claimed invention as outlined above; and Rifai et al., US Pg-Pub 2009/0248177 teaches parallel PID controllers wherein an ‘adaptive’ controller receives feedforward signals from a ‘fixed’ controller and adapts the PID parameters to 
(Claim 2)
wherein the stabilizing system is implemented with the controllers so that each of the controllers comprises:
- 	a receiver for receiving the one or more of the device-specific integral terms maintained by the other ones of the controllers, and
- 	an arithmetic section for computing the arithmetic average of the received device-specific integral terms and the device-specific integral term maintained by the controller under consideration, and for correcting the device-specific integral term maintained by the controller under consideration towards the computed arithmetic average.
(Excerpted, emphasis added)
…in combination with the remaining limitations and features of the claimed invention.

(Claim 5) 
wherein each of the controllers is configured to update and correct the device-specific integral terms according to the formula: 
            
                
                    
                        l
                    
                    
                        n
                    
                
                =
                
                    
                        l
                    
                    
                        n
                    
                
                
                    
                        ,
                    
                    
                        p
                        r
                        e
                        v
                    
                
                +
                
                    
                        
                            
                                e
                            
                            
                                n
                            
                        
                        ∆
                        t
                    
                    
                        T
                        i
                    
                
                +
                
                    
                        k
                    
                    
                        c
                        o
                        r
                        r
                    
                
                
                    
                        
                            
                                l
                            
                            
                                a
                                v
                                e
                            
                        
                        -
                        
                            
                                
                                    
                                        l
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        ,
                                    
                                    
                                        p
                                        r
                                        e
                                        v
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                e
                                            
                                            
                                                n
                                            
                                        
                                        ∆
                                        t
                                    
                                    
                                        T
                                        i
                                    
                                
                            
                        
                    
                
            
        


Claim 13, reciting substantively the same subject matter as claim 5 is likewise persuasive over the prior art of record for the above-noted reason(s).

Claims 3 and 16-19 are dependent upon claim 2, and are likewise persuasive for at least the above noted reason(s).


Claims 2, 3, 5, 13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./           Examiner, Art Unit 2119    


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119